Head, Justice.
1. The record in this case shows that exceptions pendente lite to the overruling of the general demurrer were not filed within the time provided by law (Ga. L. 1946, p. 738, Code, Ann. Supp., § 6-905), *266and no question within the jurisdiction of this court is presented as to the sufficiency of the petition to state a cause of action.
No. 16293.
September 14, 1948.
2. An exception to the refusal of the court to grant a nonsuit will not be considered where the case is subsequently submitted to a jury, a verdict is returned for the plaintiff, and a motion for new trial is made . which complains that the verdict is contrary to the evidence and without evidence to support it.
3. It is never error to refuse to direct a verdict. Western & Atlantic Railroad v. Michael, 178 Ga. 1 (172 S. E. 66).
4. The seventh paragraph of the amended motion for new trial is as follows: “The court failed and refused to charge the law relating to specific performance of the contract, as prayed in her amended plea, answer, and cross-bill.” This ground is too incomplete to present any question to this court, since if is not shown what principles of law in regard to specific performance of a contract it is claimed should have been charged, and it is not shown that there was any evidence authorizing a charge on specific performance.
5. The evidence for the plaintiff was sufficient to support the verdict, and it was not error to overrule the general grounds of the motion for new trial.

Judgment affirmed.


All the Justices concur, except Bell, J., absent on account of illness.

Judson Andreius and T. Blake Jackson, for plaintiff in error.
J. V. Poole, contra.